[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 378 
The act of rendering judgment by the justice is judicial; that of entering it in his docket is ministerial. The judicial functions of the justice are completed when he has rendered his judgment. The duty of rendering judgment where the cause is tried by himself is imperatively to be performed *Page 379 
within four days. The duty of entering it in his docket has been held to be directory merely, owing to its ministerial character, and although the time is prescribed by the statute to be four days, within which it is to be done, that is not a limitation upon the power of the justice, but it may be validly performed afterward. (Watson v. Davis, 19 Wend., 371, afterward explained and limited; Hall v. Tuttle, 6 Hill, 38; Sibley
v. Howard, 3 Denio, 72, 73; Walrod v. Shuler, 2 Comst., 134.)
There is no doubt, within these decisions, that the justice properly rendered his judgment by the written memorandum endorsed upon his minutes, and thereby completed his judicial duty. He clearly neglected the further duty which the statute prescribes of entering the judgment in his docket. (2 R.S., 247, § 124; 5th ed., vol. 3, p. 445, § 115.)
It is also well settled by the authorities cited that the subsequent entry of the judgment in the docket of the justice is valid, although done long after its rendition. The important question still remains as to the effect of giving a transcript without having first docketed the judgment. The error in date does not vitiate it. That is amendable. (Sears v. Burnham,17 N Y, 445.)
The Code provides (§ 63) that a justice of the peace, on the demand of the party in whose favor he shall have rendered a judgment, shall give a transcript thereof, which may be filed and docketed in the office of the clerk of the county where the judgment was rendered. Nothing is said about the docket of the justice. When he has rendered the judgment he shall furnish a transcript. The rendition of the judgment is a condition to be performed before the furnishing of a transcript or the issuing of an execution; but we look in vain for any condition referring to the justice's docket.
The rights of parties ought not to be, and as a general rule are not, defeated by mere irregularities or clerical defects. The statute is equally peremptory in regard to all the other entries on the docket, as it is to the entry of judgment. Every justice of the peace shall keep a book, in which he *Page 380 
shall enter," and then specifying fifteen particulars, all of which must be entered. (3 R.S., 5th ed., p. 456, § 174.)
It is said by the court in Hall v. Tuttle (6 Hill, 38, 42) that "the statute peremptorily commands these entries," referring to the entries to be made in the docket, and continues: "Yet it would be a strange application of it should we hold the judgment reversible for the omission of either." * * * "To say that a clerical defect or omission in any of the fifteen docket particulars should be ground of reversal would be intolerable." In the present case the justice duly rendered his judgment, making a memorandum of the names of the parties, the date, the party in whose favor it was rendered, the damages, and the amount of the costs, all of which are added together. Every fact required for a transcript was here stated. The $ sign prefixed to the figures in the entry of damages applied to the sums below. We have been referred to the case of Stephens v. Santee (51 Barb., 532), as in point for the defendant. In that case it was held that there was no entry of the judgment, and of course nothing from which a docket or execution could be made. It was a sharp and illiberal decision, considering the facts. The justice did enter every element for a judgment contained in the present case, except the words "judgment for plaintiff." It was misconduct on the part of the justice to disregard the mandate of the statute, and he is deserving of censure, perhaps of impeachment; but I am unable to find any principle of law requiring us to hold that the omission to docket must inflict a penalty upon the plaintiff, more justly due to the magistrate.
The order of the Supreme Court should be reversed and that of the County Court affirmed, with the costs of the appeal to the Supreme Court and of the Court of Appeals.